Exhibit 10.13
 
独家购买权合同
Exclusive Option Agreement
 
独家购买权合同
Exclusive Option Agreement


本独家购买权合同(下称“本合同”)由以下各方于2011年【2】月【10】日在中华人民共和国（下称“中国”）【 】签订：
This Exclusive Option Agreement (“this Agreement”) is executed by and among the
Parties below as of 【】, 2011, in 【】, the People’s Republic of China (“China”):


甲方：
四平恒昌商务咨询有限公司,一家依照中国法律设立和存在的外商独资企业，地址为：公主岭市东102线998公里处；

Party A: 
【Siping Hengchang Business Consultants Co., Ltd. 】, a wholly foreign owned
enterprise duly registered in China, with its address at 【East of the town of
Gongzhuling, location of 998 kilometers, Line 102】;



乙方：
魏玉峰，一位中国公民，其身份证号码：【 】；以及

Party B:
WEI Yufeng, a citizen of the China with Chinese identification No.:【   】; and

 
丙方： 
吉林省恒昌农业开发有限公司，一家依照中国法律设立和存在的有限责任公司，地址为：公主岭国家农业科技园区102线998公里处。

PartyC:
Jilin Province Hengchang Agriculture Development Co., Ltd., a limited liability
company organized and existing under the laws of China, with its address at
Gongzhuling State Agriculture Science and Technology Park, location of 998
kilometers, Line 102.



在本合同中，甲方、乙方和丙方以下各称“一方”，合称“各方”。
In this Agreement, each of Party A, Party B and Party C shall be referred to as
a “Party” respectively, and they shall be collectively referred to as the
“Parties”.


鉴于：
Whereas:


1.  
乙方系丙方股东并持有丙方48%的股权；

Party B is a shareholder of Party C and holds 48% of the equity interest in
Party C;
 
 

2.  
乙方同意通过本合同授予甲方一项独家购买权，甲方同意接受该独家购买权用以购买乙方在丙方所持有的全部或部分股权。

Party B agrees to grant Party A an exclusive right through this Contract, and
Party A agrees to accept such exclusive right to purchase all or part equity
interest held by Party B in Party C.
 
秘密文件 Strictly Confidential
 
 
1

--------------------------------------------------------------------------------

 
 
独家购买权合同
Exclusive Option Agreement


现各方协商一致，达成如下协议：
Now therefore, upon mutual discussion and negotiation, the Parties have reached
the following agreement:
 
1.  
股权买卖

Sale and Purchase of Equity Interest


1.1  
授予权利

Option Granted


鉴于甲方向乙方支付了人民币10元作为对价，且乙方确认收到并认为该对价足够，乙方在此不可撤销地授予甲方在中国法律允许的前提下，按照甲方自行决定的行使步骤，并按照本合同第1.3条所述的价格，随时一次或多次从乙方购买或指定一人或多人（“被指定人”）从乙方购买其现在和将来所持有的丙方的全部和/或部分股权（无论乙方出资额或持股比例将来是否发生变化）的一项不可撤销的专有权（“股权购买权”）。除甲方和被指定人外，任何第三人均不得享有乙方股权的购买权或其他与乙方股权有关的权利。丙方特此同意乙方向甲方授予股权购买权。本款及本合同所规定的“人”指个人、公司、合营企业、合伙、企业、信托或任何其他经济组织。
In consideration of the payment of RMB10.00 by Party A, the receipt and adequacy
of which is hereby acknowledged by Party B, Party B hereby irrevocably grants
Party A an irrevocable and exclusive right to purchase, or designate one or more
persons (each, a “Designee”) to purchase the equity interests in Party C now or
then held by Party B (regardless whether Party B’s capital contribution and/or
percentage of shareholding is changed or not in the future) once or at multiple
times at any time in part or in whole at Party A's sole and absolute discretion
to the extent permitted by Chinese laws and at the price described in Section
1.3 herein (such right being the “Equity Interest Purchase Option”). Except for
Party A and the Designee(s), no other person shall be entitled to the Equity
Interest Purchase Option or other rights with respect to the equity interests of
Party B. Party C hereby agrees to the grant by Party B of the Equity Interest
Purchase Option to Party A. The term “person” as used herein shall refer to
individuals, corporations, partnerships, partners, enterprises, trusts or any
other type of economic entity.
 
秘密文件 Strictly Confidential
 
 
2

--------------------------------------------------------------------------------

 
 
独家购买权合同
Exclusive Option Agreement
 
1.2  
行使步骤

Steps for Exercise of Equity Interest Purchase Option


甲方行使其股权购买权以符合中国法律和法规的规定为前提。甲方行使股权购买权时，应向乙方发出书面通知（“股权购买通知”），股权购买通知应载明以下事项：(a)甲方关于行使股权购买权的决定；(b)甲方拟从乙方购买的股权份额（“被购买的股权”
）；和(c)被购买的股权的买入日期。
Subject to the provisions of the laws and regulations of China, Party A may
exercise the Equity Interest Purchase Option by issuing a written notice to
Party B (the “Equity Interest Purchase Option Notice”), specifying: (a) Party
A's decision to exercise the Equity Interest Purchase Option; (b) the portion of
equity interests to be purchased from Party B (the “Optioned Interests”); and
(c) the date for purchasing the Optioned Interests.


1.3  
股权买价

Equity Interest Purchase Price
 
被购买股权的买价（“基准买价”）应为人民币10元。如果在甲方行权时中国法律要求评估股权，各方通过诚信原则另行商定，并在评估基础上对该股权买价进行必要调整，以符合当时适用之任何中国法律之要求（统称“股权买价”）。
The purchase price of the Optioned Interests (the "Base Price") shall be RMB
10.  If appraisal is required by the laws of China at the time when Party A
exercises the Equity Interest Purchase Option, the Parties shall negotiate in
good faith and based on the appraisal result make necessary adjustment to the
Equity Interest Purchase Price so that it complies with any and all then
applicable laws of China (collectively, the "Equity Interest Purchase Price")


1.4  
转让被购买股权

Transfer of Optioned Interests
 
甲方每次行使股权购买权时：
 For each exercise of the Equity Interest Purchase Option:


1.4.1  
乙方应责成丙方及时召开股东会会议，在该会议上，应通过批准乙方向甲方和/或被指定人转让被购买的股权的决议；

Party B shall cause Party C to promptly convene a shareholders meeting, at which
a resolution shall be adopted approving Party B's transfer of the Optioned
Interests to Party A and/or the Designee(s);
 
秘密文件 Strictly Confidential
 
 
3

--------------------------------------------------------------------------------

 
 
独家购买权合同
Exclusive Option Agreement
 
1.4.2  
乙方应就其向甲方和/或被指定人转让被购买的股权取得丙方其他股东同意该转让并放弃优先购买权的书面声明。

Party B shall obtain written statements from the other shareholders of Party C
giving consent to the transfer of the equity interest to Party A and/or the
Designee(s) and waiving any right of first refusal related thereto.


1.4.3  
乙方应与甲方和/或（在适用的情况下）被指定人按照本合同及股权购买通知的规定，为每次转让签订股权转让合同；

Party B shall execute a share transfer contract with respect to each transfer
with Party A and/or each Designee (whichever is applicable), in accordance with
the provisions of this Agreement and the Equity Interest Purchase Option Notice
regarding the Optioned Interests;


1.4.4  
有关方应签署所有其他所需合同、协议或文件，取得全部所需的政府批准和同意，并采取所有所需行动，在不附带任何担保权益的情况下，将被购买的股权的有效所有权转移给甲方和/或被指定人并使甲方和/或被指定人成为被购买的股权的登记在册所有人。为本款及本合同的目的，“担保权益”包括担保、抵押、第三方权利或权益，任何购股权、收购权、优先购买权、抵销权、所有权扣留或其他担保安排等；但为了明确起见，不包括在本合同、乙方股权质押合同项下产生的任何担保权益。本款及本合同所规定的“乙方股权质押合同”指甲方、乙方和丙方于本合同签署之日签订的股权质押合同，根据股权质押合同，乙方为担保丙方能履行丙方与甲方签订的独家业务合作协议项下的义务，而向甲方质押其在丙方的全部乙方股权。

The relevant Parties shall execute all other necessary contracts, agreements or
documents, obtain all necessary government licenses and permits and take all
necessary actions to transfer valid ownership of the Optioned Interests to Party
A and/or the Designee(s), unencumbered by any security interests, and cause
Party A and/or the Designee(s) to become the registered owner(s) of the Optioned
Interests. For the purpose of this Section and this Agreement, “security
interests” shall include securities, mortgages, third party's rights or
interests, any stock options, acquisition right, right of first refusal, right
to offset, ownership retention or other security arrangements, but shall be
deemed to exclude any security interest created by this Agreement and Party B’s
Equity Interest Pledge Agreement. “Party B’s Equity Interest Pledge Agreement”
as used in this Section and this Agreement shall refer to the Equity Interest
Pledge Agreement executed by and among Party A, Party B and Party C on the date
of this Agreement, whereby Party B pledges all of its equity interests in Party
C to Party A, in order to guarantee Party C's performance of its obligations
under the Exclusive Business Corporation Agreement executed by and between Party
C and Party A.
 
秘密文件 Strictly Confidential
 
 
4

--------------------------------------------------------------------------------

 
 
独家购买权合同
Exclusive Option Agreement


2.  
承诺

Covenants


2.1  
有关丙方的承诺

Covenants regarding Party C


乙方（作为丙方的股东）和丙方在此承诺：
Party B (as a shareholder of Party C) and Party C hereby covenant as follows:


2.1.1  
未经甲方的事先书面同意，不以任何形式补充、更改或修改丙方公司章程文件，增加或减少其注册资本，或以其他方式改变其注册资本结构；

Without the prior written consent of Party A, they shall not in any manner
supplement, change or amend the articles of association and bylaws of Party C,
increase or decrease its registered capital, or change its structure of
registered capital in other manners;
 
2.1.2  
按照良好的财务和商业标准及惯例，保持其公司的存续，审慎地及有效地经营其业务和处理事务；

They shall maintain Party C's corporate existence in accordance with good
financial and business standards and practices by prudently and effectively
operating its business and handling its affairs;
 
2.1.3  
未经甲方的事先书面同意，不在本合同签署之日起的任何时间出售、转让、抵押或以其他方式处置丙方的任何资产、业务或收入的合法或受益权益，或允许在其上设置任何其他担保权益；

Without the prior written consent of Party A, they shall not at any time
following the date hereof, sell, transfer, mortgage or dispose of in any manner
any assets of Party C or legal or beneficial interest in the business or
revenues of Party C, or allow the encumbrance thereon of any security interest;
 
2.1.4  
未经甲方的事先书面同意，不发生、继承、保证或容许存在任何债务，但(i)正常或日常业务过程中产生而不是通过借款方式产生的债务；和(ii)已向甲方披露和得到甲方书面同意的债务除外；

Without the prior written consent of Party A, they shall not incur, inherit,
guarantee or suffer the existence of any debt, except for (i) debts incurred in
the ordinary course of business other than through loans; and (ii) debts
disclosed to Party A for which Party A's written consent has been obtained;
 
秘密文件 Strictly Confidential
 
 
5

--------------------------------------------------------------------------------

 
 
独家购买权合同
Exclusive Option Agreement
 
2.1.5  
一直在正常业务过程中经营所有业务，以保持丙方的资产价值，不进行任何足以影响其经营状况和资产价值的作为/不作为；

They shall always operate all of Party C’s businesses during the ordinary course
of business to maintain the asset value of Party C and refrain from any
action/omission that may affect Party C's operating status and asset value;
 
2.1.6  
未经甲方的事先书面同意，不得让丙方签订任何重大合同，但在正常业务过程中签订的合同除外（就本段而言，如果一份合同的价值超过人民币10万元，即被视为重大合同）；

Without the prior written consent of Party A, they shall not cause Party C to
execute any major contract, except the contracts in the ordinary course of
business (for purpose of this subsection, a contract with a value exceeding RMB
100,000 shall be deemed a major contract);
 
2.1.7  
未经甲方的事先书面同意，丙方不得向任何人提供贷款或信贷；

Without the prior written consent of Party A, they shall not cause Party C to
provide any person with any loan or credit;
 
2.1.8  
应甲方要求，向其提供所有关于丙方的营运和财务状况的资料；

They shall provide Party A with information on Party C's business operations and
financial condition at Party A's request;
 
2.1.9  
如甲方提出要求，丙方应从甲方接受的保险公司处购买和持有有关其资产和业务的保险，该保险的金额和险种应与经营类似业务的公司一致；

If requested by Party A, they shall procure and maintain insurance in respect of
Party C's assets and business from an insurance carrier acceptable to Party A,
at an amount and type of coverage typical for companies that operate similar
businesses;
 
2.1.10  
未经甲方的事先书面同意，丙方不得与任何人合并或联合，或对任何人进行收购或投资；

Without the prior written consent of Party A, they shall not cause or permit
Party C to merge, consolidate with, acquire or invest in any person;
 
秘密文件 Strictly Confidential
 
 
6

--------------------------------------------------------------------------------

 
 
独家购买权合同
Exclusive Option Agreement


2.1.11  
将发生的或可能发生的与丙方资产、业务或收入有关的诉讼、仲裁或行政程序立即通知甲方；

They shall immediately notify Party A of the occurrence or possible occurrence
of any litigation, arbitration or administrative proceedings relating to Party
C's assets, business or revenue;
 
2.1.12  
为保持丙方对其全部资产的所有权，签署所有必要或适当的文件，采取所有必要或适当的行动和提出所有必要或适当的控告或对所有索偿进行必要和适当的抗辩；

To maintain the ownership by Party C of all of its assets, they shall execute
all necessary or appropriate documents, take all necessary or appropriate
actions and file all necessary or appropriate complaints or raise necessary and
appropriate defenses against all claims;
 
2.1.13  
未经甲方事先书面同意，不得以任何形式派发股息予各股东，但一经甲方要求，丙方应立即将其所有可分配利润全部立即分配给其各股东；及

Without the prior written consent of Party A, they shall ensure that Party C
shall not in any manner distribute dividends to its shareholders, provided that
upon Party A’s written request, Party C shall immediately distribute all
distributable profits to its shareholders; and
 
2.1.14  
根据甲方的要求，委任由其指定的任何人士出任丙方的董事和/或执行董事。

At the request of Party A, they shall appoint any persons designated by Party A
as the director and/or executive director of Party C.
 
2.2  
乙方和丙方的承诺

Covenants of Party B and Party C
 
乙方承诺：
Party B hereby covenants as follows:
 
2.2.1  
未经甲方的事先书面同意，不出售、转让、抵押或以其他方式处置其拥有的丙方的股权的合法或受益权益，或允许在其上设置任何其他担保权益，但根据乙方股权质押合同在该股权上设置的质押则除外；

Without the prior written consent of Party A, Party B shall not sell, transfer,
mortgage or dispose of in any other manner any legal or beneficial interest in
the equity interests in Party C held by Party B, or allow the encumbrance
thereon of any security interest, except for the pledge placed on these equity
interests in accordance with Party B's Equity Interest Pledge Agreement;
 
秘密文件 Strictly Confidential
 
 
7

--------------------------------------------------------------------------------

 
 
独家购买权合同
Exclusive Option Agreement


2.2.2  
促使丙方股东会和/或董事会和/或执行董事不批准在未经甲方的事先书面同意的情况下，出售、转让、抵押或以其他方式处置任何乙方持有之丙方的股权的合法权益或受益权，或允许在其上设置任何其他担保权益，但批准根据乙方股权质押合同在乙方股权上设置的质押则除外；

Party B shall cause the shareholders' meeting and/or the board of directors
and/or executive director of Party C not to approve the sale, transfer, mortgage
or disposition in any other manner of any legal or beneficial interest in the
equity interests in Party C held by Party B, or allow the encumbrance thereon of
any security interest, without the prior written consent of Party A, except for
the pledge placed on these equity interests in accordance with Party B's Equity
Interest Pledge Agreement;
 
2.2.3  
未经甲方的事先书面同意的情况下，对于丙方与任何人合并或联合，或对任何人进行收购或投资，乙方将促成丙方股东会和/或董事会和/或执行董事不予批准；

Party B shall cause the shareholders' meeting or the board of directors and/or
executive director of Party C not to approve the merger or consolidation with
any person, or the acquisition of or investment in any person, without the prior
written consent of Party A;
 
2.2.4  
将发生的或可能发生的任何关于其所拥有的股权的诉讼、仲裁或行政程序立即通知甲方；

Party B shall immediately notify Party A of the occurrence or possible
occurrence of any litigation, arbitration or administrative proceedings relating
to the equity interests in Party C held by Party B;
 
2.2.5  
促使丙方股东会和/或董事会和/或执行董事表决赞成本合同规定的被购买的股权的转让并应甲方之要求采取其他任何行动；

Party B shall cause the shareholders' meeting or the board of directors and/or
executive director of Party C to vote their approval of the transfer of the
Optioned Interests as set forth in this Agreement and to take any and all other
actions that may be requested by Party A;
 
秘密文件 Strictly Confidential
 
 
8

--------------------------------------------------------------------------------

 
 
独家购买权合同
Exclusive Option Agreement


2.2.6  
为保持其对股权的所有权，签署所有必要或适当的文件，采取所有必要或适当的行动和提出所有必要或适当的控告或对所有索偿进行必要和适当的抗辩；

To the extent necessary to maintain Party B's ownership in Party C, Party B
shall execute all necessary or appropriate documents, take all necessary or
appropriate actions and file all necessary or appropriate complaints or raise
necessary and appropriate defenses against all claims;
 
2.2.7  
应甲方的要求，委任由其指定的任何人士出任丙方的董事和/或执行董事；

Party B shall appoint any designee of Party A as the director and/or executive
director of Party C, at the request of Party A;
 
2.2.8  
经甲方随时要求，应向其指定的代表在任何时间无条件地根据本合同的股权购买权立即转让其股权，并放弃其对另一现有股东进行上述股权转让所享有的优先购买权（如有的话）；和

At the request of Party A at any time, Party B shall promptly and
unconditionally transfer its equity interests in Party C to Party A's
Designee(s) in accordance with the Equity Interest Purchase Option under this
Agreement, and Party B hereby waives its right of first refusal (if any) to the
share transfer by the other existing shareholder of Party C (if any); and
 
2.2.9  
严格遵守本合同及乙方、丙方与甲方共同或分别签订的其他合同的各项规定，切实履行该等合同项下的各项义务，并不进行任何足以影响该等合同的有效性和可执行性的作为/不作为。如果乙方对于本合同项下或乙方股权质押合同下或对甲方的授权委托书中的股权，还留存有任何权利，除非甲方书面指示，否则乙方仍不得行使该权利。

Party B shall strictly abide by the provisions of this Agreement and other
contracts jointly or separately executed by and among Party B, Party C and Party
A, perform the obligations hereunder and thereunder, and refrain from any
action/omission that may affect the effectiveness and enforceability thereof. To
the extent that Party B has any remaining rights with respect to the equity
interests subject to this Agreement hereunder or under Party B's Equity Interest
Pledge Agreement or under the Power of Attorney granted in favor of Party A,
Party B shall not exercise such rights except in accordance with the written
instructions of Party A.
 
秘密文件 Strictly Confidential
 
 
9

--------------------------------------------------------------------------------

 
 
独家购买权合同
Exclusive Option Agreement


3.  
陈述和保证

Representations and Warranties


乙方和丙方特此在本合同签署之日和每一个转让日向甲方共同及分别陈述和保证如下：
Party B and Party C hereby represent and warrant to Party A, jointly and
severally, as of the date of this Agreement and each date of transfer of the
Optioned Interests, that:
 
3.1  
其具有签订和交付本合同和其为一方的、根据本合同为每一次转让被购买的股权而签订的任何股权转让合同（各称为“转让合同”），并履行其在本合同和任何转让合同项下的义务的权力和能力。乙方和丙方同意在甲方行使购买权时，他们将签署与本合同条款一致的转让合同。本合同和乙方和丙方是一方的各转让合同一旦签署后，构成或将对乙方和丙方构成合法、有效及具有约束力的义务并可按照其条款对乙方和/或丙方强制执行；

They have the authority to execute and deliver this Agreement and any share
transfer contracts to which they are a party concerning the Optioned Interests
to be transferred thereunder (each, a “Transfer Contracts”), and to perform
their obligations under this Agreement and any Transfer Contracts. Party B and
Party C agree to enter into Transfer Contracts consistent with the terms of this
Agreement upon Party A’s exercise of the Equity Interest Purchase Option. This
Agreement and the Transfer Contracts to which Party B and Party C are a party
constitute or will constitute their legal, valid and binding obligations and
shall be enforceable against them in accordance with the provisions thereof;
 
3.2  
无论是本合同或任何转让合同的签署和交付还是其在本合同或任何转让合同项下的义务的履行均不会：(i)导致违反任何有关的中国法律；(ii)与丙方章程或其他组织文件相抵触；(iii)导致违反其是一方或对其有约束力的任何合同或文件，或构成其是一方或对其有约束力的任何合同或文件项下的违约；(iv)导致违反有关向任何一方颁发的任何许可或批准的授予和（或）继续有效的任何条件；或(v)导致向任何一方颁发的任何许可或批准中止或被撤销或附加条件；

The execution and delivery of this Agreement or any Transfer Contracts and the
obligations under this Agreement or any Transfer Contracts shall not: (i) cause
any violation of any applicable laws of China; (ii) be inconsistent with the
articles of association, bylaws or other organizational documents of Party C;
(iii) cause the violation of any contracts or instruments to which they are a
party or which are binding on them, or constitute any breach under any contracts
or instruments to which they are a party or which are binding on them; (iv)
cause any violation of any condition for the grant and/or continued
effectiveness of any licenses or permits issued to either of them; or (v) cause
the suspension or revocation of or imposition of additional conditions to any
licenses or permits issued to either of them;
 
秘密文件 Strictly Confidential
 
 
10

--------------------------------------------------------------------------------

 
 
独家购买权合同
Exclusive Option Agreement
 
3.3  
乙方对其在丙方拥有的股权拥有良好和可出售的所有权，除乙方股权质押合同外，乙方在上述股权上没有设置任何担保权益；

Party B has a good and merchantable title to the equity interests in Party C he
holds. Except for Party B's Equity Interest Pledge Agreement, Party B has not
placed any security interest on such equity interests;
 
3.4  
丙方对所有资产拥有良好和可出售的所有权，丙方在上述资产上没有设置任何担保权益；

Party C has a good and merchantable title to all of its assets, and has not
placed any security interest on the aforementioned assets;
 
3.5  
丙方没有任何未偿还债务，除(i)在其正常的业务过程中发生的债务，及(ii)已向甲方披露及经甲方书面同意债务除外；

Party C does not have any outstanding debts, except for (i) debt incurred in the
ordinary course of business; and (ii) debts disclosed to Party A for which Party
A's written consent has been obtained;
 
3.6  
丙方遵守适用于资产的收购的所有法律和法规；和

Party C has complied with all laws and regulations of China applicable to asset
acquisitions; and
 
3.7  
目前没有悬而未决的或构成威胁的与股权、丙方资产有关的或与丙方有关的诉讼、仲裁或行政程序。

There are no pending or threatened litigation, arbitration or administrative
proceedings relating to the equity interests in Party C, assets of Party C or
Party C.
 
4.  
生效日

Effective Date


 
本合同于各方签署本合同之日生效，有效期10年，经甲方选择可再延长10年。

 
This Agreement shall become effective upon the date hereof, and remain effective
for a term of 10 years, and may be renewed for an additional 10 years at Party
A's election.

 
秘密文件 Strictly Confidential
 
 
11

--------------------------------------------------------------------------------

 
 
独家购买权合同
 
 
5.  
适用法律与争议解决

Governing Law and Resolution of Disputes


5.1  
适用法律

Governing law
 
本合同的订立、效力、解释、履行、修改和终止以及争议解决均适用中国正式公布并可公开得到的法律。对中国正式公布并可公开得到的法律没有规定的事项，将适用国际法律原则和惯例。
The execution, effectiveness, construction, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the formally published and publicly available laws of China. Matters
not covered by formally published and publicly available laws of China shall be
governed by international legal principles and practices.
 
5.2  
争议的解决方法

Methods of Resolution of Disputes
 
因解释和履行本合同而发生的任何争议，本合同各方应首先通过友好协商的方式加以解决。如果在一方向其他方发出要求协商解决的书面通知后30天之内争议仍然得不到解决，则任何一方均可将有关争议提交给中国国际经济贸易仲裁委员会，由该会按照其届时有效的仲裁规则仲裁解决。仲裁应在北京进行，使用之语言为中文。仲裁裁决是终局性的，对各方均有约束力。
In the event of any dispute with respect to the construction and performance of
this Agreement, the Parties shall first resolve the dispute through friendly
negotiations. In the event the Parties fail to reach an agreement on the dispute
within 30 days after either Party's request to the other Parties for resolution
of the dispute through negotiations, either Party may submit the relevant
dispute to the China International Economic and Trade Arbitration Commission for
arbitration, in accordance with its then effective arbitration rules. The
arbitration shall be conducted in Beijing, and the language used in arbitration
shall be Chinese. The arbitration award shall be final and binding on all
Parties.


6.  
税款、费用

Taxes and Fees


每一方应承担根据中国法律因准备和签署本合同和各转让合同以及完成本合同和各转让合同拟定的交易而由该方发生的或对其征收的任何和全部的转让和注册的税、花费和费用。
Each Party shall pay any and all transfer and registration tax, expenses and
fees incurred thereby or levied thereon in accordance with the laws of China in
connection with the preparation and execution of this Agreement and the Transfer
Contracts, as well as the consummation of the transactions contemplated under
this Agreement and the Transfer Contracts.
 
秘密文件 Strictly Confidential
 
 
12

--------------------------------------------------------------------------------

 
 
独家购买权合同
Exclusive Option Agreement


7.  
通知

Notices


7.1  
本合同项下要求或发出的所有通知和其他通信应通过专人递送、挂号邮寄、邮资预付或商业快递服务或传真的方式发到该方下列地址。每一通知还应再以电子邮件送达。该等通知视为有效送达的日期按如下方式确定：

All notices and other communications required or permitted to be given pursuant
to this Agreement shall be delivered personally or sent by registered mail,
postage prepaid, by a commercial courier service or by facsimile transmission to
the address of such Party set forth below.  A confirmation copy of each notice
shall also be sent by email.  The dates on which notices shall be deemed to have
been effectively given shall be determined as follows:
 
7.1.1  
通知如果是以专人递送、快递服务或挂号邮寄、邮资预付发出的，则以于设定为通知的地址在发送或拒收之日为有效送达日。

Notices given by personal delivery, by courier service or by registered mail,
postage prepaid, shall be deemed effectively given on the date of delivery or
refusal at the address specified for notices.
 
7.1.2  
通知如果是以传真发出的，则以成功传送之日为有效送达日（应以自动生成的传送确认信息为证）。

Notices given by facsimile transmission shall be deemed effectively given on the
date of successful transmission (as evidenced by an automatically generated
confirmation of transmission).
 
7.2  
为通知的目的，各方地址如下：

For the purpose of notices, the addresses of the Parties are as follows:


 
甲方：
四平恒昌商务咨询有限公司

 
Party A:
【Siping Hengchang Business Consultants Co., Ltd. 】

 
地址：

 
Address:

 
联系人：

 
Attn:









 
秘密文件 Strictly Confidential











 
13

--------------------------------------------------------------------------------

 
 
独家购买权合同
Exclusive Option Agreement
 

 
电话：

 
Phone:

 
传真：

 
Facsimile:



 
乙方：
魏玉峰

 
Party B:      WEI Yufeng

 
地址：

 
Address:

电话：
Phone:
传真：
Facsimile:
 
 
丙方：       吉林省恒昌农业开发有限公司

 
Party C:
Jilin Province Hengchang Agriculture Development Co., Ltd.

 
地址：         公主岭国家农业科技园区102线998公里处

 
Address:     Gongzhuling State Agriculture Science and Technology Park, location
of 998 kilometers, Line 102

 
联系人：

 
Attn:

 
电话：

 
Phone:

 
传真：

 
Facsimile:



7.3  
任何一方可按本条规定随时给其他方发出通知来改变其接收通知的地址。

Any Party may at any time change its address for notices by a notice delivered
to the other Parties in accordance with the terms hereof.
 
秘密文件 Strictly Confidential
 
 
14

--------------------------------------------------------------------------------

 
 
独家购买权合同
Exclusive Option Agreement
 
8.  
保密责任

Confidentiality


 
各方承认及确定彼此就有关本合同而交换的任何口头或书面资料均属机密资料。各方应当对所有该等资料予以保密，而在未得其他方书面同意前，不得向任何第三者披露任何有关资料，惟下列情况除外：(a)公众人士知悉或将会知悉该等资料（并非由接受资料之一方擅自向公众披露）；(b)适用法律法规或股票交易的规则或规例所需披露之资料；或(c)由任何一方就本合同所述交易而需向其法律或财务顾问披露之资料而该法律或财务顾问亦需遵守与本条款相类似之保密责任。如任何一方工作人员或聘请机构的泄密均视为该方的泄密，需依本合同承担违约责任。无论本合同以任何理由终止，本条款仍然生效。

 
The Parties acknowledge that any oral or written information exchanged among
them with respect to this Agreement is confidential information. Each Party
shall maintain the confidentiality of all such information, and without
obtaining the written consent of other Parties, it shall not disclose any
relevant information to any third parties, except in the following
circumstances: (a) such information is or will be in the public domain (provided
that this is not the result of a public disclosure by the receiving party); (b)
information disclosed as required by applicable laws or rules or regulations of
any stock exchange; or (c) information required to be disclosed by any Party to
its legal counsel or financial advisor regarding the transaction contemplated
hereunder, and such legal counsel or financial advisor are also bound by
confidentiality duties similar to the duties in this section. Disclosure of any
confidential information by the staff members or agency hired by any Party shall
be deemed disclosure of such confidential information by such Party, which Party
shall be held liable for breach of this Agreement. This Section shall survive
the termination of this Agreement for any reason.



9.  
进一步保证

Further Warranties


各方同意迅速签署为执行本合同的各项规定和目的而合理需要的或对其有利的文件，以及为执行本合同的各项规定和目的而采取合理需要的或对其有利的进一步行动。
The Parties agree to promptly execute documents that are reasonably required for
or are conducive to the implementation of the provisions and purposes of this
Agreement and take further actions that are reasonably required for or are
conducive to the implementation of the provisions and purposes of this
Agreement.


10.  
其他

Miscellaneous


10.1  
修订、修改与补充

Amendment, change and supplement
 
对本合同作出修订、修改与补充，必须经每一方签署书面协议。
Any amendment, change and supplement to this Agreement shall require the
execution of a written agreement by all of the Parties.


10.2  
完整合同

Entire agreement
 
除了在本合同签署后所作出的书面修订、补充或修改以外，本合同构成本合同各方就本合同标的物所达成的完整合同，取代在此之前就本合同标的物所达成的所有口头或书面的协商、陈述和合同。Except
for the amendments, supplements or changes in writing executed after the
execution of this Agreement, this Agreement shall constitute the entire
agreement reached by and among the Parties hereto with respect to the subject
matter hereof, and shall supercede all prior oral and written consultations,
representations and contracts reached with respect to the subject matter of this
Agreement.
 
10.3  
标题

Headings
 
本合同的标题仅为方便阅读而设，不应被用来解释、说明或在其他方面影响本合同各项规定的含义。
The headings of this Agreement are for convenience only, and shall not be used
to interpret, explain or otherwise affect the meanings of the provisions of this
Agreement.
 
10.4  
语言

Language
 
本合同以中文和英文书就，一式三份，甲乙丙三方各持一份，具有同等效力；中英文版本如有冲突，应以中文版为准。
This Agreement is written in both Chinese and English language in three copies,
each Party having one copy with equal legal validity; in case there is any
conflict between the Chinese version and the English version, the
Chinese version shall prevail.
 
10.5  
可分割性

Severability
 
如果本合同有任何一条或多条规定根据任何法律或法规在任何方面被裁定为无效、不合法或不可执行，本合同其余规定的有效性、合法性或可执行性不应因此在任何方面受到影响或损害。各方应通过诚意磋商，争取以法律许可以及各方期望的最大限度内有效的规定取代那些无效、不合法或不可执行的规定，而该等有效的规定所产生的经济效果应尽可能与那些无效、不合法或不能强制执行的规定所产生的经济效果相似。
In the event that one or several of the provisions of this Agreement are found
to be invalid, illegal or unenforceable in any aspect in accordance with any
laws or regulations, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not be affected or compromised in any
respect. The Parties shall strive in good faith to replace such invalid, illegal
or unenforceable provisions with effective provisions that accomplish to the
greatest extent permitted by law and the intentions of the Parties, and the
economic effect of such effective provisions shall be as close as possible to
the economic effect of those invalid, illegal or unenforceable provisions.
 
秘密文件 Strictly Confidential
 
 
15

--------------------------------------------------------------------------------

 
 
独家购买权合同
Exclusive Option Agreement
 
10.6  
继任者

Successors
 
本合同对各方各自的继任者和各方所允许的受让方应具有约束力并对其有利。
This Agreement shall be binding on and shall inure to the interest of the
respective successors of the Parties and the permitted assigns of such Parties.
 
10.7  
继续有效

Survival
 
10.7.1  
合同期满或提前终止前因本合同而发生的或到期的任何义务在本合同期满或提前终止后继续有效。

Any obligations that occur or that are due as a result of this Agreement upon
the expiration or early termination of this Agreement shall survive the
expiration or early termination thereof.
 
10.7.2  
本合同第5、7、8条和本第10.7条的规定在本合同终止后继续有效。

The provisions of Sections 5, 7, 8 and this Section 10.7 shall survive the
termination of this Agreement.
 
秘密文件 Strictly Confidential
 
 
16

--------------------------------------------------------------------------------

 
 
独家购买权合同
Exclusive Option Agreement


10.8  
弃权

Waivers
 
任何一方可以对本合同的条款和条件作出弃权，但必须经书面作出并经各方签字。一方在某种情况下就其他方的违约所作的弃权不应被视为该方在其他情况下就类似的违约已经对其他方作出弃权。
Any Party may waive the terms and conditions of this Agreement, provided that
such a waiver must be provided in writing and shall require the signatures of
the Parties. No waiver by any Party in certain circumstances with respect to a
breach by other Parties shall operate as a waiver by such a Party with respect
to any similar breach in other circumstances.


[以下无正文]
[The Remainder of this page is intentionally left blank]
 
秘密文件 Strictly Confidential
 
 
17

--------------------------------------------------------------------------------

 
 
独家购买权合同
Exclusive Option Agreement
 
有鉴于此，各方已自行或使得其各自授权代表于文首所载日期签署本独家购买权合同。
IN WITNESS WHEREOF, the Parties have executed, or caused their respective duly
authorized representatives to execute, this Exclusive Option Agreement as of the
date first above written.
 
甲方：
四平恒昌商务咨询有限公司

Party A:
【Siping Hengchang Business Consultants Co., Ltd. 】



签署：
By: /s/ Wei Yushan
姓名：
Name: WEI Yushan
职务：
Title：
 
乙方：魏玉峰
Party B: WEI Yufeng


签署：
By: /s/ Wei Yufeng
 
丙方：吉林省恒昌农业开发有限公司
Party C: Jilin Province Hengchang Agriculture Development Co., Ltd.


签署：
By: /s/ Wei Yushan
姓名：
Name: WEI Yushan
职务：
Title：
 
秘密文件 Strictly Confidential
 
18

--------------------------------------------------------------------------------
